Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 recites a method, comprising: 
receiving, by a data replication system, input/output (I/O) write requests associated with each of a plurality of replication workloads executing concurrently on a source server node which hosts the data replication system; 
maintaining, by the data replication system, a respective replication journal for each replication workload in an allocated portion of system memory of the source server node, wherein each replication journal is divided into journal barrier intervals by respective individual barriers for transmission to a destination server node, wherein the journal barrier intervals of the respective replication journals comprise journal data collection intervals for the respective replication workloads, and wherein the journal data collection intervals are based, at least in part, on respective recovery point objectives associated with the replication workloads; 
determining, by the data replication system, an occurrence of a triggering event for generating a common barrier, wherein the triggering event is configured to prevent exhaustion of the allocated portion of system memory for storing the replication journals of the plurality of replication workloads in the allocated portion of system memory of the source server node; 
generating, by the data replication system, the common barrier to prematurely close the journal data collection intervals of the respective replication journals of at least two replication workloads in response to the occurrence of the triggering event; and 


When considering claim 1 as a whole, the prior art of record does not teach the limitations: receiving, by a data replication system, input/output (I/O) write requests associated with each of a plurality of replication workloads executing concurrently on a source server node which hosts the data replication system; maintaining, by the data replication system, a respective replication journal for each replication workload in an allocated portion of system memory of the source server node, wherein each replication journal is divided into journal barrier intervals by respective individual barriers for transmission to a destination server node, wherein the journal barrier intervals of the respective replication journals comprise journal data collection intervals for the respective replication workloads, and wherein the journal data collection intervals are based, at least in part, on respective recovery point objectives associated with the replication workloads; determining, by the data replication system, an occurrence of a triggering event for generating a common barrier, wherein the triggering event is configured to prevent exhaustion of the allocated portion of system memory for storing the replication journals of the plurality of replication workloads in the allocated portion of system memory of the source server node; generating, by the data replication system, the common barrier to prematurely close the journal data collection intervals of the respective replication journals of at least two replication workloads in response to the occurrence of the triggering event; and transmitting, by the data replication system, the replication journals closed by the common barrier, to the destination server node.

Furthermore, when considering the other amended independent claims, such as claims 9 and 17, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NANCI N WONG/Primary Examiner, Art Unit 2136